



EXHIBIT 10.1
Execution Version


AGREEMENT
This Agreement (this “Agreement”) is made and entered into as of May 25, 2016,
by and among RPX Corporation, a Delaware corporation (the “Company”), and each
of the persons or entities listed on the last signature page hereto
(collectively, “Mangrove”) (each of the Company and Mangrove, a “Party” to this
Agreement, and collectively, the “Parties”).
RECITALS
WHEREAS, the Company and Mangrove have engaged in various discussions and
communications concerning the Company’s business, financial performance and
strategic plans;
WHEREAS, Mangrove has made nominations and filed preliminary proxy materials in
connection with the Company’s 2016 annual meeting of stockholders (the “2016
Annual Meeting”);
WHEREAS, as of the date hereof, Mangrove beneficially owns shares of Common
Stock, $0.0001 par value per share (the “Common Stock”), totaling, in the
aggregate 3,203,136 shares (the “Shares”), or approximately 6.3% of the Common
Stock issued and outstanding as of the date hereof; and
WHEREAS, as of the date hereof, the Company and Mangrove have determined to come
to an agreement with respect to the composition of the Board of Directors of the
Company (the “Board”) and certain other matters as provided in this Agreement.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:
Section 1.
Nomination and Election of Directors; Board Committees.

(a)The Company agrees that within two business days of the date hereof, (i) the
Board shall appoint Gilbert Palter (the “Mangrove Director”) to the Board as a
Class I director (with a term ending upon the Company’s 2018 annual meeting of
stockholders) and as a member of the Compensation Committee of the Board and
(ii) the Company shall issue the Press Release attached as Annex A to this
Agreement.
(b)So long as Mangrove’s aggregate beneficial ownership of Common Stock is in
excess of 3% of the Company’s then issued and outstanding Common Stock (the
“Minimum Ownership Threshold”), the Company and Mangrove will mutually seek to
identify one additional new director who (i) is not an Affiliate or Associate of
Mangrove (for the avoidance of doubt, the nomination by Mangrove of such person
to serve on the board of another company shall not (in and of itself) cause such
person to be deemed an Affiliate or Associate of Mangrove) and (ii) qualifies as
“independent” pursuant to the Securities and Exchange Commission and NASDAQ
listing standards to serve as a director of the Company (the “Search Process”).
The Nominating Committee shall interview any candidate proposed by Mangrove
within ten business days of identification (any such candidate, a “Mangrove
Candidate”). If the Nominating Committee rejects three Mangrove Candidates, each
of whom satisfies the requirements of clauses (i) and (ii) of the first sentence
of this Section 1(b) and has undergone a customary background check that does
not identify criminal or ethical issues, the Search Process shall terminate and
Mangrove, at its reasonable discretion, shall nominate a fourth Mangrove
Candidate who satisfies the requirements of clauses (i) and (ii) of the first
sentence of this Section 1(b) and has undergone a customary background check
that does not identify criminal or ethical issues, and either (1) the Nominating
Committee shall recommend for appointment to the Board (A) any one of the four
Mangrove Candidates or (B) Nathaniel August (such director, as appointed, the
“Additional Director” and, together with the Mangrove Director, the “Settlement
Directors” and each, a “Settlement Director”) or (2) the Board shall promptly,
but, in any event, no later than 10 days thereafter (the “Notice”), call for a
special meeting of stockholders (the “Special Meeting”) to be held not less than
thirty nor more than sixty days following the date of the Notice for the purpose
of permitting the stockholders of the Company to elect to the Board either one
of the Mangrove Candidates or an individual designated by the Board who is not a
Mangrove Candidate. If the Nominating Committee recommends the Additional
Director to the Board, then the Board shall take all necessary actions to
appoint the Additional Director to the Board as a Class I director within three
business days following such recommendation; provided the Additional Director
has submitted to the Company the documentation required by Section 2(c) herein.
The Board shall also consider, in good faith, appointing the Additional Director
to the Nominating and Corporate Governance Committee of the Board.
(c)If the Mangrove Director (or any Replacement Director (as defined below)) is
unable or unwilling to serve as a director, resigns as a director or is removed
as a director prior to the expiration of the Standstill Period (as defined
below), and





--------------------------------------------------------------------------------





so long as Mangrove’s aggregate beneficial ownership of Common Stock is in
excess of the Minimum Ownership Threshold, Mangrove shall have the ability to
recommend two alternate substitute persons in accordance with this Section 1(c)
(any such replacement nominee shall be referred to as a “Replacement Nominee”).
Any Replacement Nominee must satisfy the criteria set forth in clauses (i) and
(ii) of Section 1(b) above and undergo a customary background check that does
not identify criminal or ethical issues. If any Replacement Nominee does not
satisfy the requirements of clauses (i) and (ii) of Section 1(b) above or is
determined to have criminal or ethical issues after having undergone a customary
background check, then Mangrove shall promptly submit an additional Replacement
Nominee, and the process described above shall restart. Upon completion of the
process described above, the Nominating Committee shall have the option of
recommending for appointment to the Board (A) one of the Replacement Nominees or
(B) Nathaniel August (if he has not already been appointed to the Board pursuant
to Section 1(b) above) (such director, as appointed, the “Replacement
Director”). The Company shall use its reasonable best efforts to conduct any
interview(s) and background check(s) contemplated by this section as promptly as
practicable but, in any event, within ten business days after Mangrove’s
submission of such Replacement Nominee. Upon the recommendation of a Replacement
Director by the Nominating Committee, the Board shall take all necessary actions
to appoint the Replacement Director to the Board within three business days
following such recommendation. Upon a Replacement Director’s appointment to the
Board, the Board and all applicable committees of the Board shall take all
necessary actions to appoint such Replacement Director to any applicable
committee of the Board of which the replaced director was a member immediately
prior to such director’s resignation or removal, subject to the Replacement
Director satisfying all requirements under applicable Securities and Exchange
Commission rules and regulations and NASDAQ listing standards for membership on
such committee.
(d)Promptly following the appointment to the Board of the Mangrove Director (and
any Replacement Director, if applicable), Mangrove will cause to be delivered to
the Company an irrevocable resignation letter pursuant to which the Mangrove
Director (or Replacement Director, if applicable) shall immediately resign from
the Board if requested by the Board at any time during which Mangrove’s
aggregate beneficial ownership of Common Stock is less than the Minimum
Ownership Threshold or if this Agreement is terminated pursuant to Section 6(b).
Mangrove agrees to promptly notify the Company in the event its beneficial
ownership is below the Minimum Ownership Threshold.
(e)The Company agrees that it will not form new committees or subcommittees of
the Board to which significant decision-making authority of the Board is
delegated that do not have at least one Settlement Director (or Replacement
Director, if applicable) as a member.
  
Section 2.
Additional Agreements.

(a)Mangrove agrees that it will cause its controlled Affiliates and Associates
to comply with the terms of this Agreement and shall be responsible for any
breach of this Agreement by any such controlled Affiliate or Associate. As used
in this Agreement, the terms “Affiliate” and “Associate” shall have the
respective meanings set forth in Rule 12b-2 promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended, or
the rules or regulations promulgated thereunder (the “Exchange Act”) and shall
include all persons or entities that at any time during the term of this
Agreement become Affiliates or Associates of any person or entity referred to in
this Agreement.
(b)Mangrove agrees that at the 2016 Annual Meeting and the Company’s 2017 annual
meeting of stockholders, Mangrove will cause any shares of Common Stock
beneficially owned by it to be present for purposes of establishing a quorum and
to cause such shares to be voted by proxy in favor of (i) the election of any
director nominated by the Board, (ii) against the election of any director not
recommended by the Board, and (iii) otherwise in accordance with the Board’s
recommendation, including in favor of any other matter recommended for
stockholder approval by the Board; provided that to the extent that the
recommendation of Institutional Shareholder Services Inc. (“ISS”) or Glass Lewis
& Co., LLC (“Glass Lewis”) differs from the Board's recommendation with respect
to any matter other than the election of directors to the Board, Mangrove shall
have the right to vote any shares beneficially owned by it in accordance with
the recommendation of ISS or Glass Lewis with respect to such matters; provided
further that Mangrove may vote such shares in its discretion with respect to any
tender offer, exchange offer, merger, consolidation, business combination or
other change-of-control transaction of the Company.
(c)Promptly after they are identified (but in any event prior to being appointed
to the Board in accordance with this Agreement), the Settlement Directors will
submit to the Company (x) a fully completed copy of the Company’s standard
director & officer questionnaire, (y) consent to any customary background
check(s) that the Company may perform and any information required for such
background check(s) and (z) a written acknowledgment that the Settlement
Directors agree to be bound by all policies, codes and guidelines applicable to
directors of the Company upon appointment to the Board.
(d)Any Settlement Director and any Replacement Director appointed to the Board
pursuant to this Agreement will receive all D&O and indemnification protections
and agreements provided to the other members of the Board.


Section 3.
Standstill.

(a)Mangrove agrees that, from the date of this Agreement to the expiration of
the Standstill Period, Mangrove shall not, and shall cause its Affiliates and
Associates not to, directly or indirectly, in any manner, acting alone or in
concert with others, take any of the following actions or advise, recommend,
request, encourage, solicit, influence or induce any other person to take any of
the following actions, or announce any intention to take of the following
actions:





--------------------------------------------------------------------------------





(i)
submit any stockholder proposal (pursuant to Rule 14a-8 promulgated by the
Securities and Exchange Commission (the “SEC”) under the Exchange Act or
otherwise) or any notice of nomination or other business for consideration, or
nominate any candidate for election to the Board;

(ii)
engage in, directly or indirectly, any “solicitation” (as defined in Rule 14a-1
of Regulation 14A) of proxies (or written consents) or otherwise become a
“participant in a solicitation” (as such term is defined in Instruction 3 of
Schedule 14A of Regulation 14A under the Exchange Act) in opposition to the
recommendation or proposal of the Board, or recommend or request or induce or
attempt to induce or seek to advise, encourage or influence any other person
with respect to the voting of any voting stock of the Company (including any
withholding from voting) or grant a proxy with respect to the voting of any
voting stock of the Company to any person other than to the Board or persons
appointed as proxies by the Board, or publicly disclose how it intends to vote
or act on any such matter; provided, however, that Mangrove may publicly
disclose how it intends to vote (i) on any Strategic Transaction (as defined
below) which has already been publicly announced by or on behalf of the Company
or (ii) in any proxy solicitation or referendum if and to the extent required by
applicable subpoena, legal process, other legal requirement (except for such
requirement that arises as a result of the actions of Mangrove otherwise in
violation of this Section 3);

(iii)
seek to call, or to request the call of, a special meeting of the Company’s
stockholders;

(iv)
form, join in or in any other way participate in a “partnership, limited
partnership, syndicate or other group” within the meaning of Section 13(d)(3) of
the Exchange Act with respect to the voting stock of the Company or deposit any
shares of voting stock of the Company in a voting trust or similar arrangement
or subject any shares of voting stock of the Company to any voting agreement or
pooling arrangement in order to effect or take any of the actions expressly
prohibited by this Section 3 or otherwise take any action challenging the
validity or enforceability of any provisions of this Section 3;

(v)
(A) seek, alone or in concert with others, election or appointment to, or
representation on, the Board or nominate or propose the nomination of, or
recommend the nomination of, any candidate to the Board (other than pursuant to
Section 1 hereof) or (B) seek, alone or in concert with others, the removal of
any member of the Board (other than the removal of any Settlement Director (or
Replacement Director, if applicable) in accordance with the terms of this
Agreement) or a change in the size or composition of the Board or the committees
thereof;

(vi)
alone or in concert with others, make any proposal or request that constitutes:
(i) advising, controlling, changing or influencing the Board or management of
the Company, including any plans or proposals to change the number or term of
directors or (except as provided in Section 1 above) to fill any vacancies on
the Board, (ii) any material change in the capitalization or dividend policy of
the Company or (iii) any other material change in the Company’s executive
management, business, corporate strategy or corporate structure, except in each
case for (x) inadvertent disclosure in a non-public context, (y) in connection
with private discussions with limited partners or shareholders of Mangrove or
their Affiliates, including in confidential letters to such limited partners or
shareholders, or (z) statements that are consistent with the Press Release;

(vii)
(A) acquire or agree, offer, seek or propose to acquire, or cause to be
acquired, ownership (including beneficial ownership) of any of the assets or
business of the Company or any rights or options to acquire any such assets or
business from any person or (B) acquire or agree, offer, seek or propose to
acquire, or cause to be acquired, ownership (including beneficial ownership) of
Common Stock or rights or options to acquire Common Stock or engage in any swap
or hedging transactions (other than cash-only settled swaps) or other derivative
agreements of any nature with respect to the Common Stock, if such acquisition
or transaction would result in Mangrove having beneficial ownership or economic
exposure to more than 9.9% of the then issued and outstanding Common Stock
(excluding, for the avoidance of doubt, any economic exposure resulting from
cash-only settled swaps);

(viii)
other than in sale transactions in which the identity of the purchaser is not
known to Mangrove, purposely sell or agree to sell directly or indirectly,
through swap or hedging transactions or otherwise, in excess of 1% of the
outstanding shares of Common Stock or any derivatives relating to Common Stock
to any third party that either (i) has filed a Schedule 13D with respect to the
Company or (ii) has run (or publicly announced an intention to run) a proxy
contest or consent solicitation with respect to the Company in the past three
years (but, in the case of this clause (ii), only if Mangrove knows that the
third party has, or will as a result of the transaction have, beneficial
ownership of more than 5% of the Common Stock);

(ix)
(A) enter into or maintain any economic, compensatory, pecuniary or other
arrangements with any Settlement Director (or Replacement Director, if
applicable) thereto that depend, directly or indirectly, on the performance of
the Company or its stock price, or (B) enter into or maintain any economic,






--------------------------------------------------------------------------------





compensatory, pecuniary or other arrangements with any other director or
nominees for director of the Company, other than, in the case Gilbert Palter or
Gregory Share is the Mangrove Nominee, a Compensation Agreement and an
Indemnification Agreement each by and between the Mangrove Nominee and The
Mangrove Partners Master Fund, Ltd. and dated March 10, 2016;
(x)
other than at the direction of the Board or any committee thereof, effect or
seek to effect, propose, or make any statement with respect to, or solicit,
negotiate with, or provide any information to any person with respect to a
Strategic Transaction;

(xi)
disclose publicly, or privately in a manner that could reasonably be expected to
become public, any intention, plan or arrangement inconsistent with the
foregoing or request or advance any proposal to amend, modify or waive the terms
of this Agreement;

(xii)
institute, solicit, assist or join any litigation, arbitration or other
proceeding against or involving the Company or any of its current or former
directors or officers (including derivative actions), make any requests for a
list of the Company’s stockholders or any “books and records” demands against
the Company or make application or demand to a court or other person for an
inspection, investigation or examination of the Company or its subsidiaries or
Affiliates (whether pursuant to Section 220 of the Delaware General Corporation
Law or otherwise); provided that nothing shall prevent Mangrove from bringing
litigation to enforce the provisions of this Agreement; or

(xiii)
enter into any negotiations, discussions, agreement, arrangement or
understanding with any person concerning any of the foregoing (other than this
Agreement) or advise, assist, encourage, seek to persuade or solicit any person
to take any action with respect to any of the foregoing.

Notwithstanding the foregoing, nothing in this Agreement shall prohibit or
restrict Mangrove from: (A) communicating privately with the Board or any of the
Company’s officers regarding any matter in a manner that does not otherwise
violate this Section 3, so long as such communications are not intended to, and
would not reasonably be expected to, require any public disclosure of such
communications, (B) communicating privately with stockholders of the Company and
others in a manner that does not otherwise violate this Section 3, (C) taking
any action necessary to comply with any law, rule or regulation or any action
required by any governmental or regulatory authority or stock exchange that has,
or may have, jurisdiction over Mangrove or any of its respective Affiliates or
Associates, provided that a breach by Mangrove of this Agreement is not the
cause of the applicable requirement, (D) communicating with its investors in
quarterly or annual letters provided such communications are subject to standard
confidentiality obligations, (E) taking any of the actions described in clauses
(ii), (iii), (iv), (v), (vi), (vii) (provided that Mangrove will be permitted to
acquire or agree, offer, seek or propose to acquire, or cause to be acquired,
ownership (including beneficial ownership) of all of the assets or business of
the Company or 100% of the then issued and outstanding Common Stock), (x), (xi),
(xii) or (xiii) of this Section 3(a) during a Standstill Exception Period,
provided, that such actions are taken in connection with a Strategic Transaction
or (F) taking any of the actions described in clauses (ii), (iii), (iv), (v),
(vi), (ix) or (xii) of this Section 3(a) in connection with the Special Meeting.
Furthermore, nothing in this Agreement shall be deemed to restrict in any way
the ability of any Settlement Director (or any Replacement Director as the case
may be) from fulfilling his statutory duties as a director.
(b)As used in this Agreement:
(i)
the terms “beneficial owner” and “beneficial ownership” shall have the same
meanings as set forth in Rule 13d-3 promulgated by the SEC under the Exchange
Act;

(ii)
the terms “person” or “persons” shall mean any individual, corporation
(including not-for-profit), general or limited partnership, limited liability
company, joint venture, estate, trust, association, organization or other entity
of any kind or nature; and

(iii)
the term “Standstill Exception Period” shall mean, as it relates to a Strategic
Transaction, the period commencing on the date of the public announcement of the
Strategic Transaction and ending on the earliest of (a) the date the Strategic
Transaction is consummated, (b) the date the Strategic Transaction is abandoned
or rejected, as the case may be, by the Board or the stockholders of the
Company, and (c) the termination of the Standstill Period;

(iv)
the term “Standstill Period” shall mean the period commencing on the date of
this Agreement and ending on the date that is the earlier to occur of (a) 30
calendar days prior to the deadline for the submission of stockholder
nominations of directors and business proposals for the 2018 annual meeting of
stockholders of the Company (the “2018 Annual Meeting”) pursuant to the
Company’s Amended and Restated Bylaws and (b) any termination of this Agreement
pursuant to Section 6(b); and

(v)
the term “Strategic Transaction” shall mean (A) any merger, consolidation,
acquisition of control or other business combination, tender or exchange offer
resulting in a change of control of the Company, (B) any purchase, sale or
transfer of all or substantially all of the Company’s assets or securities, (C)
any dissolution, liquidation or reorganization or (D) any spin-off or spin-out
or similar transaction involving the Company or any material subsidiaries or
material portion of its business, in the case of this clause (D), (I) which
requires the approval of the stockholders of the Company and (II) regardless of
whether or not such transaction involves a change of control of the Company.






--------------------------------------------------------------------------------







Section 4.
Representations and Warranties of the Company.

The Company represents and warrants to Mangrove that (a) the Company has the
corporate power and authority to execute this Agreement and to bind it thereto,
(b) this Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles, and (c) the execution, delivery and performance of this Agreement by
the Company does not and will not violate or conflict with (i) any law, rule,
regulation, order, judgment or decree applicable to the Company, or (ii) result
in any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both could constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which the Company is a party or by which it is bound.
Section 5.
Representations and Warranties of Mangrove.

Mangrove represents and warrants to the Company that (a) the authorized
signatory of Mangrove set forth on the signature page hereto has the power and
authority to execute this Agreement and any other documents or agreements to be
entered into in connection with this Agreement and to bind Mangrove thereto, (b)
this Agreement has been duly authorized, executed and delivered by Mangrove, and
is a valid and binding obligation of Mangrove, enforceable against Mangrove in
accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles, (c) the execution of this Agreement, the
consummation of any of the transactions contemplated hereby, and the fulfillment
of the terms hereof, in each case in accordance with the terms hereof, will not
conflict with, or result in a breach or violation of the organizational
documents of Mangrove as currently in effect, (d) the execution, delivery and
performance of this Agreement by Mangrove does not and will not violate or
conflict with (i) any law, rule, regulation, order, judgment or decree
applicable to Mangrove, or (ii) result in any breach or violation of or
constitute a default (or an event which with notice or lapse of time or both
could constitute such a breach, violation or default) under or pursuant to, or
result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
Mangrove is a party or by which it is bound, (e) as of the date of this
Agreement, Mangrove beneficially owns in the aggregate 3,203,136 shares of
Common Stock, (f) as of the date hereof, Mangrove does not currently have, and
does not currently have any right to acquire or any beneficial, record or
derivative interest in any other securities of the Company (or any rights,
options or other securities convertible into or exercisable or exchangeable
(whether or not convertible, exercisable or exchangeable immediately or only
after the passage of time or the occurrence of a specified event) for such
securities or any obligations measured by the price or value of any securities
of the Company or any of its Affiliates, including any swaps or other derivative
arrangements designed to produce economic benefits and risks that correspond to
the ownership of Common Stock, whether or not any of the foregoing would give
rise to beneficial ownership (as determined under Rule 13d-3 promulgated under
the Exchange Act), and whether or not to be settled by delivery of Common Stock,
payment of cash or by other consideration, and without regard to any short
position under any such contract or arrangement), (g) no person other than
Mangrove has any rights with respect to the Shares and (h) other than as
described in Mangrove’s Schedule 13D filed with the Securities and Exchange
Commission on March 17, 2016, Mangrove has not entered into or maintained, and
will not enter into or maintain, any economic, compensatory, pecuniary or other
arrangements with any Settlement Director (or Replacement Director, if
applicable).
Section 6.
Termination.

This Agreement and the provisions herein shall remain in full force and effect
until the earliest to occur of:
(a)
the conclusion of the Standstill Period;

(b)
a material breach of this Agreement by the Company, the Board or Mangrove,
provided that the non-breaching Party elects to terminate this Agreement; or

(c)
such other date established by mutual written agreement of the Parties hereto.



Section 7.
Press Release.

Promptly following the execution of this Agreement, the Company and Mangrove
shall jointly issue a mutually agreeable press release, in substantially the
form attached hereto as Annex A (the “Press Release”), announcing certain terms
of this Agreement, the approval, by the Board, of a $50 million increase in its
share repurchase authorization and the intention to make share repurchases of at
least $50 million within 12 months of the date hereof, subject to existing,
publicly disclosed debt covenants.







--------------------------------------------------------------------------------





Section 8.
Specific Performance.

Each of Mangrove, on the one hand, and the Company, on the other hand,
acknowledges and agrees that irreparable injury to the other Party hereto could
occur in the event the provisions of this Agreement were not performed in
accordance with their terms or were otherwise breached and that such injury
would not be adequately compensable by the remedies available at law (including
the payment of money damages). It is accordingly agreed that Mangrove, on the
one hand, and the Company, on the other hand, shall each be entitled to seek
specific enforcement of, and injunctive relief to prevent any violation of, the
terms hereof without posting bond or security. This Section 8 is not the
exclusive remedy for any violation of this Agreement.
Section 9.
Expenses.

Except as otherwise agreed by the Parties, the Company promptly shall reimburse
Mangrove for its reasonable, documented, out-of-pocket costs, expenses and fees
(including attorneys’ fees) incurred through the date of this Agreement in
connection with the negotiation and execution of this Agreement and any proxy
related activities; provided, that such reimbursement shall not exceed $100,000
in the aggregate.
Section 10.
Severability.

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. The Parties agree to use their commercially reasonable best
efforts to agree upon and substitute a valid and enforceable term, provision,
covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.
Section 11.
Notices.

Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (a) upon receipt, when delivered
personally; (b) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending Party); (c) upon confirmation of receipt, when sent by email (provided
such confirmation is not automatically generated); or (d) one (1) business day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the Party to receive the same. The addresses and
facsimile numbers for such communications shall be:
If to the Company:
RPX Corporation

One Market Plaza
Suite 800
San Francisco, CA 94105
Attention:
Martin Roberts, General Counsel

Telephone:
(415) 418-2527

Facsimile:
(415) 762-4256

Email:
mroberts@rpxcorp.com



With copies (which shall not constitute notice) to:


Skadden, Arps, Slate, Meagher & Flom LLP
525 University Avenue
Palo Alto, California 94301
Attention:            Kenton J. King
Leif King
Telephone:
650.470.4500

Facsimile:
650.470.4570

Email:
kenton.king@skadden.com

leif.king@skadden.com


If to Mangrove:
Mangrove Partners

645 Madison Avenue, 14th Floor
New York, NY 10022
Attention:
Ward T. Dietrich, Chief Operating Officer

Telephone:
646.450.0418

Facsimile:
646.652.5399

Email:
compliance@mangrovepartners.com








--------------------------------------------------------------------------------





With a copy (which shall not constitute notice) to:


Kleinberg, Kaplan, Wolff & Cohen, P.C.
551 Fifth Avenue, 18th Floor
New York, NY 10176
Attention:
Christopher P. Davis

Telephone:
212.880.9865

Facsimile:
212.986.8866

Email:
cdavis@kkwc.com



Section 12.
Applicable Law.

This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of Delaware without regard to its choice of law
principles to the extent that the application of the laws of another
jurisdiction would be required thereby. Each Party hereby irrevocably and
unconditionally (a) submits, for itself and its property, to the exclusive
jurisdiction and venue of the Delaware Court of Chancery (or, only if the
Delaware Court of Chancery does not have jurisdiction over a particular matter,
the Superior Court of the State of Delaware (and the Complex Commercial
Litigation Division thereof if such division has jurisdiction over the
particular matter), or if the Superior Court of the State of Delaware does not
have jurisdiction, any federal court of the United States of America sitting in
the State of Delaware) (as applicable, the “Delaware Courts”), and any appellate
court from any decision thereof, in any suit, action or other proceeding with
respect to the subject matter of this Agreement (each, a “Proceeding”),
including the negotiation, execution or performance of this Agreement and agrees
that all claims in respect of any such Proceeding shall be heard and determined
in the Delaware Courts, (b) waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any Proceeding with respect to the subject matter of this
Agreement or the negotiation, execution or performance of this Agreement in the
Delaware Courts, including any objection based on its place of incorporation or
domicile, (c) waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such Proceeding in any
such court and (d) agrees that a final judgment in any such Proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by applicable law. The Parties waive any right to a
trial by jury with respect to any Proceeding.
Section 13.
Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Party (including by means of electronic delivery or facsimile).
Section 14.
Waiver.

Any waiver of any term or condition of this Agreement must be in writing and
signed by the party to be charged. Any waiver by any party hereto of a breach of
any provision of this Agreement shall not operate as or be construed to be a
waiver of any other breach of such provision or of any breach of any other
provision of this Agreement. The failure of a party hereto to insist upon strict
adherence to any term of this Agreement on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.
Section 15.
Mutual Non-Disparagement.

Subject to applicable law and Section 3 hereof, during the Standstill Period,
the Parties shall each refrain from making, and shall cause their respective
Affiliates and Associates and its and their respective agents, subsidiaries,
affiliates, successors, assigns, officers, key employees or directors not to
make, any public statement or announcement that constitutes an ad hominem attack
on, or that otherwise disparages, impugns or is reasonably likely to damage the
business or reputation of, (a) in the case of statements or announcements by
Mangrove, the Company or any of its Affiliates or subsidiaries or any of its or
their respective officers or directors or any person who has served as an
officer or director of the Company or any of its Affiliates or subsidiaries, or
(b) in the case of statements or announcements by the Company, Mangrove or its
Affiliates or advisors or any of its and their respective principals, directors,
members, general partners, officers and employees. The foregoing shall not
restrict the ability of any person to (i) comply with any subpoena or other
legal process or respond to a request for information from any governmental
authority with jurisdiction over the party from whom information is sought or
(ii) in the case of Mangrove, make any statements regarding the Company in
accordance with Section 3 (“Opposition Statements”), provided, however, that if
any Opposition Statement is publicly made by Mangrove, the Company shall be
permitted to publicly respond with a statement similar in scope to any such
Opposition Statement.







--------------------------------------------------------------------------------





Section 16.
Headings; Interpretation.

The section headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.
The Parties acknowledge and agree that this Agreement has been negotiated at
arm’s length and among parties equally sophisticated and knowledgeable in the
matters covered hereby. Accordingly, any rule of law or legal decision that
would require interpretation of any ambiguities in this Agreement against the
party that has drafted it is not applicable and is hereby waived.
Section 17.
Entire Agreement; Amendment; Successors and Assigns; Third Party Beneficiaries.

This Agreement (and Annex A) contains the entire understanding of the Parties
hereto with respect to its subject matter. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
between the Parties other than those expressly set forth herein. No
modifications of this Agreement can be made except in writing signed by an
authorized representative of each the Company and Mangrove. The terms and
conditions of this Agreement shall be binding upon, inure to the benefit of, and
be enforceable by the Parties hereto and their respective successors, heirs,
executors, legal representatives, and permitted assigns. No Party shall assign
this Agreement or any rights or obligations hereunder without, with respect to
Mangrove, the prior written consent of the Company, and with respect to the
Company, the prior written consent of Mangrove. This Agreement is solely for the
benefit of the Parties hereto and is not enforceable by any other persons or
entities.
[The remainder of this page intentionally left blank]





--------------------------------------------------------------------------------





[Signature Page to Agreement]


IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.
RPX CORPORATION
    
By:
/s/ JOHN A. AMSTER
Name:
John A. Amster
Title:
Chief Executive Officer

THE MANGROVE PARTNERS MASTER FUND, LTD.
                        
By:
MANGROVE PARTNERS
 
The Investment Manager
By:
/s/ WARD T. DIETRICH
Name:
Ward T. Dietrich
Title:
Chief Operating Officer

MANGROVE PARTNERS
                        
By:
/s/ WARD T. DIETRICH
Name:
Ward T. Dietrich
Title:
Chief Operating Officer






